Citation Nr: 1143867	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to January 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for right ear hearing loss. 

The Board denied the claim for right ear hearing loss in November 2008.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010 the Court issued an Order pursuant to a Joint Motion for Remand (JMR) vacating the portion of the November 2008 Board decision that denied the claim for right ear hearing loss and remanded the matter to the Board for action in compliance with the instructions in the JMR.

In October 2010 the Board again remanded the claim to the AMC/RO for further development.  The development has been completed and the case is before the Board for final review.


FINDINGS OF FACT

The Veteran does not have a current right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, statements from the Veteran, and VA audiological examination reports and medical opinions.  

The Board also notes that actions requested in the prior remand have been undertaken.  Here a VA examination was conducted and an opinion obtained.  The opinion obtained at the time of the 2010 examination was insufficient and corrective action was taken to obtain an additional opinion from a specialist through the Veterans Health Administration.  The opinion obtained in July 2011 was provided following a review of the entire record and included a detailed rationale consistent with the record.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran participated in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran contends that he has a current right ear hearing loss disability due to acoustic trauma, particularly jet noise, during military service.  The record also reflects post service noise exposure working in a manufacturing plant.  He reported that he wore hearing protection in service as well as in his post service employment.

His DD Form 214 reflects that his primary specialty title during active service in the Air Force was Aircraft Armament Systems Specialist. 

Incidentally, a February 2005 rating decision awarded service connection for a left ear hearing loss disability based on service treatment records that reflected decreased left ear hearing acuity from entrance to discharge and post-service medical records that reflected a current left ear hearing loss disability for VA purposes.  Also, in a November 2008 decision, the Board resolved all doubt in the Veteran's favor, finding that his tinnitus disability was etiologically related to his service-connected left ear hearing loss.  A November 2008 rating decision implemented the Board's decision.

The Veteran had audiological evaluations done while he was in service, with pure tone thresholds in the right ear, in decibels, as follows: 




HERTZ

Date
500
1000
2000
3000
4000
6000
02/86
5
0
5
5
10
20
04/87
5
5
5
0
5
15
07/88
5
0
0
0
0
30
07/89
10
0
10
5
15
25

Private treatment records from the Veteran's employer show that he had a pre-employment audiological evaluation approximately 7 months after his discharge from active service.  His puretone hearing thresholds, in decibels, in the right ear for private testing conducted after service were as follows:
      




HERTZ

Date
500
1000
2000
3000
4000
6000
8000
08/90
5
5
5
5
10
40
35
03/91
5
10
10
5
15
40
50
02/92
10
10
10
10
20
45
45
09/92
5
10
10
5
25
55
45
08/01
5
5
5
5
25
50
60
08/02
0
0
5
0
30
45
55
08/03
0
0
5
0
25
45
60
08/04
0
0
5
0
25
45
60
      
VA examinations were conducted in April 2005 and October 2010.  Puretone thresholds, in decibels, in the right ear were as follows:


HERTZ
Date
500
1000
2000
3000
4000
04/05
10
10
15
20
35
10/10
5
10
15
15
30
      
Speech recognition scores were listed as 76 percent in both ears in April 2005 and as 96 percent in the right ear in October 2010.  A private audiological evaluation in August 2002 reflected speech recognitions score of 96 percent, bilaterally.

Although the April 2005 VA examiner provided an opinion that the Veteran's current hearing loss was not related to noise exposure in service, during litigation before the Court, the parties agreed that the examiner's rationale was not adequate.  The parties interpreted the opinion as reflecting only data and conclusions, and that the examiner did not adequately explain why hearing loss noted in August 1990 was unrelated to the Veteran's in-service noise exposure.  
      
Another VA examination was conducted in October 2010.  That VA examiner concluded that the Veteran had bilateral hearing loss at entrance.  However, the examiner did not explain how the findings on entrance reflected hearing loss in the right ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).  Moreover, the examiner did not address whether any preexisting right ear hearing loss was permanently worsened beyond normal progression by service.  Additionally, a medical rationale sufficient to satisfy the basis for the remand by the Court was not provided.

In reviewing the case following the October 2010 VA examination, the Board observed that the October 2010 VA examination findings did not meet the criteria for hearing impairment sufficient to be considered a disability for VA purposes.  However, the speech recognition scores on the April 2005 VA examination raised a question as to whether the Veteran actually had a hearing loss disability at that time, notwithstanding the puretone thresholds that did not rise to a level of disability for VA purposes. 

Accordingly, in May 2011 the Board requested an expert medical opinion from an audiologist to resolve whether the Veteran currently has a right ear hearing loss disability for VA purposes that was incurred in or related to acoustic trauma during his Air Force service and whether he had a pre-existing right ear hearing loss disability that was aggravated by service.

In a July 2011 report, the supervisor of the Audiology and Speech Pathology Department at a VA Medical Center indicated that she had 14 years of experience as a licensed audiologist and had written hundreds of opinions on hearing loss and tinnitus for the Veterans Benefits Administration.  She detailed her review of the entire claims file.  First, she explained that the Veteran did not have a pre-existing right ear hearing loss evident at enlistment.  She reasoned that according to the American Academy of Audiology, normal hearing constitutes the range of 0 to 20 decibels.  She added that according to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Second, the audiologist addressed whether the speech recognition score in the right ear of 76 percent noted on the April 2005 VA examination was consistent with the other audiogram findings on that examination, and whether it is considered reliable in light of the speech recognition scores in 2002 and 2010.  She determined that the audiological examination completed at Poplar Bluff Hearing Services in August 2002 reflected a speech recognition score for the right ear of 96 percent.  However, because the testing was completed using the NU-6 word list and not the Maryland CNC word list, that test result cannot be used for comparison.

Next, she explained that both the April 2005 and the October 2010 VA audiological examinations were completed using the Maryland CNC recorded test material and that when comparing both examinations, the Veteran's right ear hearing loss was stable within +/-5 decibel test reliability.  The only difference in testing was found in speech recognition of 76 percent in April 2005 and 96 percent in October 2010.  She explained that typically with a mild high frequency hearing loss, one would predict speech recognition scores to fall within the excellent range.  She elaborated that: 

maximum speech recognition is obtained with a 50 word VA approved recording of the Maryland CNC test.  The starting presentation level will be 40 dB re SRT.  When speech recognition is 92 [percent] or less, a performance intensity function must be obtained.  This performance intensity function (PB max) is defined as the highest percentage correct score obtained on monosyllabic word-recognition measures (Maryland CNC word lists) present at several intensity levels.  

In October 2010 the appellant's speech recognition score for the RIGHT ear was 96 [percent] and the 2010 ASE report states presentation level was measured at 40 dB SL.  The April 2005 ASE report does not state presentation level(s) and thus this lower score (76 [percent]) may be a result of not achieving the PB max.  Therefore, the most recent ASE audiological examination from October 2010 that reflects a speech recognition score of 96 [percent] should be utilized for rating purposes as it is well documented to have been completed with the correct protocol.

Third, the audiologist addressed whether any current hearing loss in the right ear more likely, less likely, or at least as likely as not arose during service or is related to the Veteran's noise exposure in service.  She again detailed her review of the record, noting that the first documentation of hearing loss in the Veteran's right ear was on a July 1988 hearing conservation data sheet, which indicated mild hearing loss at 6000 Hz in the right ear and mild hearing loss at 6000 to 8000 Hz in the right ear in August 1990 on pre-employment audiological examination.  She also considered the Veteran's military duties as an Aircraft Armament Systems Specialist and concluded that noise exposure could be conceded for his military occupational specialty.  She opined that based on the Veteran's military duties and audiological examination completed 7 months after military service, which revealed a hearing loss with a noise-induced configuration bilaterally, it was reasonable to conclude that the Veteran's right ear hearing loss is at least as likely as not caused by or a result of military service noise exposure.

Finally, as the Veteran was not shown to have a pre-existing right ear hearing loss at enlistment, the audiologist concluded that the question regarding aggravation of any right ear hearing loss was not applicable.

The audiologist summarized that it was her clinical opinion that based on the Veteran's military duties and audiological information that it is at least as likely as not that his right ear hearing loss is caused by or a result of military noise exposure.

A review of the medical evidence of record reflects that at no time was the right ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater; nor were the right ear auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater.  Similarly, while the right ear speech recognition score using the Maryland CNC Test was less than 94 percent, specifically 76 percent, on VA examination in April 2005, the Board is persuaded by the expert medical opinion of the July 2011 audiologist that only the October 2010 speech recognition score should be used for rating purposes because, in contrast to the April 2005 examination report, the October 2010 report documented that the testing was completed with the correct protocol, which she outlined clearly in her report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Moreover, she indicated that mild high frequency loss typically results in speech recognition scores falling within the excellent range.  Accordingly, the Board assigns little, if any, probative weight to the 2005 VA examination report.

The Board also notes that the July 2011 audiologist opined that the Veteran's right ear hearing loss is related to military service.  However, to establish service connection for hearing loss, the mere presence of some hearing loss is not sufficient.  Rather, there must be hearing loss disability in accordance with 38 C.F.R. § 3.385.  The most probative medical evidence of record does not reveal hearing loss disability.  Specifically, the most probative audiometric findings are the 2010 VA examination results, which show audiometric findings that do not meet the criteria for hearing loss disability in accordance with 38 C.F.R. § 3.385.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002) (emphasis added).  Here, the most probative evidence of record does not reflect a current right ear hearing loss disability within the meaning of 38 C.F.R. § 3.385.  Thus, while the VA audiologist opined that the Veteran's hearing loss was related to service, until probative evidence reflects that his hearing loss rises to the level of a disability as defined by 38 C.F.R. § 3.385, the first essential criterion for a grant of service connection - evidence of a current disability - has not been met.  

As a final matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, his opinion as to the degree of his hearing loss is not a competent medical opinion.  In this regard, determining the degree of hearing loss requires audiological testing, and there is no indication he is competent to conduct such tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, the most probative evidence is the audiological testing on the 2010 VA examination.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss and the claim is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


